ORDER

This Court having considered the Joint Petition for Indefinite Suspension by Consent filed herein pursuant to Maryland Rule 16-772, it is this 7th day of November, 2002
ORDERED, by the Court of Appeals of Maryland, that Kimberly Hope Carnot be, and she is hereby, indefinitely suspended by consent from the further practice of law in the State of Maryland, and it is further
ORDERED, that Kimberly Hope Carnot, shall not be eligible to petition this Court for reinstatement pursuant to Rule *57616-781 until such time as the Dean of Vermont Law School may reinstate Ms. Carnot’s Juris Doctor degree from Vermont Law School; and it is further
ORDERED, that the Clerk of this Court shall strike the •name of Kimberly Hope Carnot from the register of attorneys in this Court and, pursuant to Maryland Rule 16-772(d), shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in this State.